Case 3:18-cv-00097-GEC Document 27-5 Filed 10/31/19 Page 1 of 4 Pageid#: 184




                IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                     CHARLOTTESVILLE DIVISION

____________________________________
                                    )
                                    )
MICHAEL DONALDSON,                  )
                                    )
      Plaintiff,                    )
                                    )
            v.                      )   Case No.: 3:18CV00097
                                    )
TRAE FUELS, LLC., et al.            )
                                    )
      Defendants.             )
                                    )
____________________________________)

            DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT




                               EXHIBIT 1
                       Case 3:18-cv-00097-GEC Document 27-5 Filed 10/31/19 Page 2 of 4 Pageid#: 185
To                    Michael      Donaldsonmdonaldson©traefuelscom                                      Kevin    Whyrickkwhyrickenvirotechservicescom
Cc                    John Frinkprinktraefuelscom
From                  Beth Aleman

Sent                  20140131T1146490500
Importance                            Normal

Subject               Re New        Hire       Thomas Smith
Received                             20140131T1146490500

We        need       to get    things      back    to the         original          processes      out there        We        will    talk      about this when              1   visit        but    until    then       I
                                                                                                                                                                                                                             am      not

entering             any more employees                 until       their paperwork               is
                                                                                                       completed        and organized                  1   am      giving hours trying to complete                                 new

employee enrollment                        in
                                                paycor          that should          be a 30 minute process                    You        can    no longer          tell   me when             I
                                                                                                                                                                                                   show up          for      work on

Friday that you started a new employee                                        today        and he needs         everything including insurance                             by midnight               on Sunday                If     he

was        to    start   today        I    should have             all   of the paperwork this past                           Monday
At       this time       the employee             cannot begin                work today as he              is   not even            covered      by workers               comp          He        will     have    to start

Tuesday              at the   minimum             if the        paperwork            is
                                                                                          organized and turned in



Beth




On       Fri Jan        31 2014           at    839    AM         Michael Donaldson                    <mdonaldsongtraefuelscom>                                 wrote


    Hi Beth

     1   actually did not            know         that he         was    hired or starting today                  Not     sure       if   he can get         all   the     paperwork               filled    out    in       time




On       Fri Jan        31 2014           at    1006    AM          Beth Aleman <balemanajenvirotechservicescom>                                                   wrote


         Since you made the decision                             to bring       him on       the last day        of the month and offer him benefits                                 I    am        to have        all   that

         paperwork           in
                                  by noon today                 to get   it   all    submitted to Shirazi Benefits for processing

         Beth




On       Fri Jan        31 2014           at    659    AM Michael                   Donaldson          <mdonaldsontraefuelscom>                                  wrote


          Beth
          Thomas Smith               start      date   is       today    1312014              I   have   scanned        all    the    paperwork             to
                                                                                                                                                                 you       He    also has           all     the benefits

          information             and will       bring those items in on                     Monday         I    told   him     that since he              was     hired today            last day of the                    month
          he    is
                     technically          eligible     for
                                                                 coverage on              212014


I   will    need him set up                in
                                                Paycor           and    issued       a    time clock card          The next card                that   I    have     available           is   06313612               That       is   the

          last   card that we set aside                     I   have     more cards but we                will    have        to take a look           at   them and block                    off numbers



Mike




            1A          Donaldson




TraeFi Is
136                  lericks Hall         Road

Bumras VA                     23024
Of     540 2052440 Ext                                   102

Mobile 540 6423858
Fax   540 2052455
Email mdonaldsontraefuelscom




                                                                                                                                                                                                    TRAEPROD000361                         2
                          Case 3:18-cv-00097-GEC Document 27-5 Filed 10/31/19 Page 3 of 4 Pageid#: 186
To                       Michael    Donaldsonmdonaldsontraefuelscom
From                     Beth    Aleman
Sent                     20140131T1325520500
Importance                                Normal

Subject                  Re     Kyle Kirks Medical            form
Received                                  20140131T1325520500

We     will      work on             the
                                           process          when      I       am   there as this         is   not currently working             You   have too      much     going          on    and Fran can

handle       some of this                 as she          did fine the         first      months we were hiring                  The paperwork        is   showing up       in   random multiple scans
with duplicates                    and pages missing                      I   received        three     scans   that printed over 45 pages            on Michael Smith and                   it   made no sense
as   most of              it   was duplicates               We      will      work on         it

Beth




On    Fri Jan                  31 2014     at    1016        AM      Michael                Donaldson         <mdonaldsona             traeluelscom>       wrote


     Beth
     You     are          most welcome                    Also please              feel     free to    communicate with me about items                      I   know   that sometimes
                                                                                                                                                                                                   you reach
     out to Fran about specific                            situations and she                 then relays       it   me     I   know    the scanner   is   set   up under    Frans name                  so you

     dont know who                       really      is   scanning            what     it
                                                                                            probably reads in your inbox                    from   Fran Holliday        We       all   use the same

     machine              to scan        the   documents            and even when                  I   scan   items to myself          it
                                                                                                                                            says from Fran



I   hope     that         you      get   some        rest and       have a very good weekend




On    Fri Jan                  31 2014     at    1208        PM      Beth Aleman <balemanPenvirotechservicescom>                                           wrote


     Yes                            got the medical forms
                 I
                         finally

     Thank you




On    Fri Jan                  31 2014     at    1006        AM      Michael                Donaldson         <mdonaldsorm traeluelscom>                   wrote


       Beth
           have scanned them over to you again
       I                                                                                    Please confirm           that
                                                                                                                            you have them


Thanks


Mike




On    Fri Jan                  31 2014     at    1137        AM       Beth Aleman <balemana4envirotechservicescom>                                         wrote


           Michael
           All       I   received        for    Kyles insurance                    paperwork was the vision and dental                        enrollment forms          Shirazi benefits            is   waiting
           for the             CIGNA       page with          all   his information                on    it   and which program he choose                  PPO    or   HSA       It    is
                                                                                                                                                                                            holding up his

           enrollment




Beth Aleman MIR

Human         Resources                  Generalist

Enviro Tech                    Services        Inc

910 54th Ave                     Suite    230

Greeley                  CO     80634

9703463904



                                                                                                                                                                                       TRAEPR0D0003650
               Case 3:18-cv-00097-GEC Document 27-5 Filed 10/31/19 Page 4 of 4 Pageid#: 187
To           Fran Hollidayfhollidaytraefuelscom              Michael   Donaldsonmdonaldsontraefuelscom
From         Beth   Aleman
Sent         20140131T1255480500
Importance                   Normal

Subject      Please stop and        listen to    me
Received                     20140131T1255480500

Michael
What ever happened              or you   think   happened   didnt arrive here   I   do   not have   the medical   form for      CIGNA   and    I    need        it    for

KYLE KIRK            I   have   his dental   and his vision only Please find the medical form and give             it   to   Fran so she can       scan    it    to


me


Beth Aleman PHR

Human      Resources        Generalist

Enviro Tech     Services Inc

910 54th Ave        Suite    230

Greeley     CO   80634
9703463904


Website wwwenvirotechservicesconn
Twitter




     envirotechsvcs
 Facebook




     envirotechservices




                                                                                                                                    TRAEPR0D0003640
